DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 was filed after the mailing date of the non-final office action on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 06/01/2022 has been entered. Claims 1-2, 4-6, 9-12, 14-15, and 20-28 remain pending in the application. Claim 1 is amended incorporating new limitation “wherein one of the inlet valve or the outlet valve is operable to be connected to a wound dressing via a conduit such that the pump assembly is operable to be positioned remotely relative to the wound dressing” and Claim 20 is amended incorporating new limitation “wherein the pump assembly is configured to be connected with a wound dressing via a conduit such that the pump assembly is operable to be positioned remotely from the wound dressing”. Claims 3, 7-8, 13, and 16-19 are canceled. Claims 21-28 are newly presented. Applicant’s amendments to the claims have overcome each and every 112(b) rejection and objection previously set forth in the Non-Final Office Action mailed 02/02/2021
Claims 1-2, 4-6, 9-12, 14-15, and 20-28 are examined on the merits
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 9-12, 14, and 15, under 35 USC 103 have been considered but are moot because the new ground of rejection with Mercer, Lockwood and the prior art of record.
Specifically, previously cited reference does not teach the limitation “wherein one of the inlet valve or the outlet valve is operable to be connected to a wound dressing via a conduit such that the pump assembly is operable to be positioned remotely relative to the wound dressing”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Singh, Mercer, Kirkpatrick, and Lockwood
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second configuration in which the first end of the conduit is connected with the outlet valve, and the resting position is one of the first position or the second position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 line 2 recite “position is intermediate the first position and the second position” which should read “position is intermediate between the first position and the second position”
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specification is required to support new limitation in claim 25 “the electromagnetic actuator comprises a support that extends in a longitudinal direction”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 14-15, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20020098122 A1, hereinafter ‘Singh’) in view of Mercer et al (US 20170209641 A1, hereinafter 'Mercer'). 
Regarding Claim 1, Singh discloses a pressure gradient wound therapy apparatus comprising a pump assembly (figures 3c-d, pump 320), the pump assembly comprising:
a diaphragm (figure 3c, diaphragm 338 and magnetic member 352) comprising a magnetic material (figure 3c, magnetic member 352 and further [0103] “Magnetic member 352 can be adhesively bonded to diaphragm 338, or electroplated onto the diaphragm 338 during manufacturing);
an electromagnetic actuator (figure 3c, solenoid 356 comprising core 354 and an alternating current source 364) switchable between two or more operational states ([0098] the magnetic core end is switchable between positively charged state and negatively charged state by alternate current), at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm ([0097] the charged magnetic core either repel or attract magnetic member 352); and
a valve arrangement (figure 3d, check valves 348 and 350) including an inlet valve (figure 3d, check valve 348) and an outlet valve (figure 3d, check valve 350) configured to allow for the introduction and/or removal of fluid into a fluid chamber (figure 3d, pump chamber 340) of the pump assembly ([0098] “Check valves 348, 350 are located in channels 342, 344, respectively, to control the flow of fluid into and out of chamber 340”)
wherein the electromagnetic actuator is fixed in position within the apparatus and is spatially separated from the diaphragm (referring figure 3c, the solenoid 356 is spatially separated from the diaphragm 338 and also the pump including solenoid is fixed within microfluidic system 104 as shown in figure 2); and the electromagnetic actuator is configured to move the diaphragm with respect to the electromagnetic actuator between a first position ([0098] repelling position of magnetic member 352 and diaphragm 338) corresponding to a first operational state of the actuator ([0098] when magnetic core 354 had magnetic member 352 have same charge) and a second position ([0098] attracting position of magnetic member 352 and diaphragm 338) corresponding to the second operational state of the electromagnetic actuator ([0098] when the magnetic core 354 and the magnetic member 352 have opposite charge).
Singh does not disclose wherein one of the inlet valve or outlet valve is operable to be connected to a wound dressing via a conduit such that the pump assembly is operable to be positioned remotely relative to the wound dressing.
In the same field of endeavor, Mercer teaches a pressure gradient wound therapy apparatus comprising a pump assembly (figure 1, portable pump 156), the pump assembly comprising: 
A valve arrangement (figure 1, The positive-pressure valve 148 and reduced-pressure valve 150)
Wherein one of the inlet valve or the outlet valve (figure 1, positive-pressure valve 148 or reduced-pressure valve 150) is operable to be connected to a wound dressing (figure 1, dressing 114) via a conduit (figure 1, conduit 115) such that the pump assembly is operable to be positioned remotely relative to the wound dressing (referring figure 1, portable pump 156 is attached to the wound dressing via conduit 115 therefore positioned remotely relative to the wound dressing).
Mercer provides the portable pump comprising the positive-pressure valve and the reduced-pressure pump is operable to be connected to a dressing via conduit in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the one of inlet valve or outlet valve is operable to be connected to a wound dressing via a conduit for the purpose of providing reduced pressure to the wound site to promote healing.
Regarding Claim 2, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses the electromagnetic actuator is configured to move the diaphragm towards or away from the electromagnetic actuator ([0098] attracting or repelling diaphragm upon polarity of the magnetic core is reversed) when in the first or second operational state ([0098] when magnetic core 354 had magnetic member 352 have same charge (repelling the diaphragm) or an opposite charge (attracting the diaphragm)).
Regarding Claim 4, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses wherein in switching from the first operational state to the second operational state the electromagnetic actuator is configured to move the diaphragm in a first direction from the first position towards the second position ([0098] direction from the repelling position to the attracting position in response to change of charge of the magnetic core end by alternate current), and in switching from the second operational state to the first operational state the actuator is configured to move the diaphragm in a second direction from the second position to the first position ([0098] direction from attracting position to repelling position in response to change of charge of the magnetic core end by alternate current).
Regarding Claim 5, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses the first direction is away from the actuator ([0098] diaphragm repelling from the solenoid), and the second direction is towards the actuator ([0098] diaphragm attracting to the solenoid).
Regarding Claim 6, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses wherein the electromagnetic actuator is operable to: induce a first magnetic field in the first operational state ([0098] “One end of the magnetic core 354 becomes positively charged”); and 
induce a second magnetic field ([0098]“charge at the ends of magnetic core 354 also reverse” which would be negatively charged magnetic field) in the second operational state.
Regarding Claim 14, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses wherein the diaphragm is formed of a non-magnetic material ([0095] diaphragm is made out of a thin sheet of flexible material such as plastic, glass, silicon, elastomer, or any other suitable, flexible material) comprising a magnetic component (figure 3c, magnetic member 352) attached, coupled or otherwise fixed thereto ([0103] “Magnetic member 352 can be adhesively bonded to diaphragm 338).
Regarding Claim 15, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh further discloses the magnetic material of the diaphragm comprises a permanent magnetic material ([0010]-[0011] magnetic member being positioned on a diaphragm could be positively and negatively charged permanent magnet).
Regarding Claim 20, Singh discloses a pump assembly (figures 3c-d, pump 320), the pump assembly comprising:
a diaphragm (figure 3c, diaphragm 338 and magnetic member 352) comprising a magnetic material (figure 3c, magnetic member 352 and further [0103] “Magnetic member 352 can be adhesively bonded to diaphragm 338, or electroplated onto the diaphragm 338 during manufacturing);
an electromagnetic actuator (figure 3c, solenoid 356 comprising core 354 and an alternating current source 364) switchable between two or more operational states ([0098] the magnetic core end is switchable between positively charged state and negatively charged state by alternate current), at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm ([0097] the charged magnetic core either repel or attract magnetic member 352); and
a valve arrangement (figure 3d, check valves 348 and 350) including an inlet valve (figure 3d, check valve 348) and an outlet valve (figure 3d, check valve 350) configured to allow for the introduction and/or removal of fluid into a fluid chamber (figure 3d, pump chamber 340) of the pump assembly ([0098] “Check valves 348, 350 are located in channels 342, 344, respectively, to control the flow of fluid into and out of chamber 340”)
wherein the actuator is fixed in position within the apparatus and is spatially separated from the diaphragm (referring figure 3c, the solenoid 356 is spatially separated from the diaphragm 338 and also the pump including solenoid is fixed within microfluidic system 104 as shown in figure 2); and the actuator is configured to move the diaphragm with respect to the electromagnetic actuator between a first position ([0098] repelling position of magnetic member 352 and diaphragm 338) corresponding to a first operational state of the actuator ([0098] when magnetic core 354 had magnetic member 352 have same charge) and a second position ([0098] attracting position of magnetic member 352 and diaphragm 338) corresponding to the second operational state of the electromagnetic actuator ([0098] when the magnetic core 354 and the magnetic member 352 have opposite charge).
Singh does not disclose the pump assembly is configured to be connected with a wound dressing via a conduit such that the pump assembly is operable to be positioned remotely relative to the wound dressing.
Mercer teaches a pressure gradient wound therapy apparatus comprising a pump assembly (figure 1, portable pump 156), the pump assembly comprising: 
The pump assembly is configured to be connected to a wound dressing (figure 1, dressing 114) via a conduit (figure 1, conduit 115) such that the pump assembly is operable to be positioned remotely relative to the wound dressing (referring figure 1, portable pump 156 is attached to the wound dressing via conduit 115 therefore positioned remotely relative to the wound dressing).
Mercer provides the portable pump is configured to be connected to a dressing via conduit in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the pump assembly is configured to be connected to a wound dressing via a conduit for the purpose of providing reduced pressure to the wound site to promote healing.
Regarding Claim 21, Singh discloses a pressure gradient wound therapy system, comprising:
A pump assembly (figure 3c, pump 320), comprising:
A housing (housing of pump 320 formed by at least diaphragm 330, substrate 346) at least partially defining a fluid chamber (figure 3d, pump chamber 340, [0098] “pump chamber 340 contains liquid or gases”).
A diaphragm (figure 3c, diaphragm 338 and magnetic member 352) comprising a magnetic material (figure 3c, magnetic member 352), wherein the diaphragm further defines the fluid chamber (referring figures 3c and b, and [0104] “The repelling and attracting forces cause diaphragm 338 to move, changing the volume of chamber 340”, space between diaphragm 338 and substrate 346 forms a fluid chamber 340).
an electromagnetic actuator (figure 3c, solenoid 356 comprising core 354 and an alternating current source 364) switchable between a first operational state of the actuator ([0098] when magnetic core 354 had magnetic member 352 have same charge) and a second operational state ([0098] when magnetic core 354 had magnetic member 352 have opposite charge) to move diaphragm between a first position ([0098] repelling position of magnetic member 352 and diaphragm 338) corresponding to the first operational state and a second position ([0098] attracting position of magnetic member 352 and diaphragm 338) corresponding to the second operational state, wherein the electromagnetic actuator induces a magnetic field in at least one of the first operational state or the second operation state ([0097] the charged magnetic core either repel or attract magnetic member 352).
An inlet valve (figure 3d, check valve 348) mounted to the housing and configured to allow for introduction of fluid into the fluid chamber as the diaphragm moves from the first position to the second position ([0106] “Check valve 348 allows fluid to flow into chamber 340 when the volume of chamber 340 is increased,”, and further [0104] “The repelling and attracting forces cause diaphragm 338 to move, changing the volume of chamber 340” indicating repelling of diaphragm increasing the volume of chamber 340, and the check valve is configured to allow the fluid flow when the diaphragm moved from attracting position to repelling position); and
An outlet valve (figure 3d, check valve 350) mounted to the housing and configured to allow for removal of fluid from the fluid chamber ([0106] “Flow through channel 344 is controlled by check valve 350, which allows flow into channel 344 when the volume of chamber 340 is decreased” and further [0104] “The repelling and attracting forces cause diaphragm 338 to move, changing the volume of chamber 340” “decrease in volume forces the fluid or gas into channel 344”, indicating the check valve is configured to allow the fluid flow out when the diaphragm moved from the repelling position to the attracting position);
	Singh does not disclose a conduit having a first end and a second end spaced apart from the first end, wherein the first end is connected with one of the inlet valve or the outlet valve, and wherein the second end is configured for connection to a wound dressing to place the one of the inlet valve or the outlet valve in fluid communication with the wound dressing.
	Mercer teaches a treatment system (figure 1, 102) a conduit (figure 1, conduit 115) having a first end (referring figure 1, portion of conduit 115 where coupled to therapy device 104) and a second end (referring figure 1, portion of conduit 115 where coupled to dressing 114) spaced from the first end, wherein the first end is connected with one of the inlet valve or the outlet valve (referring figure 1, conduit 115 is connected to reduced pressure valve 150), and wherein the second end is configured for connection to a wound dressing (figure 1, dressing 114, the second end as set forth above is connected to the wound dressing 114) in fluid communication with the wound dressing ([0026] “the therapy device 104 may be for coupling in fluid communication with the fluid supply lumen 110 and the reduced-pressure lumen 112. The fluid supply lumen 110 and the reduced-pressure lumen 112 may be coupled in fluid communication with the dressing 114 as described below. Further, the fluid supply lumen 110 and the reduced-pressure lumen 112 may be combined or formed as part of a multi-lumen conduit 115 as shown in FIG. 1. The therapy unit 104 comprises a portable pump 156 which comprises reduced pressure valve 150 and positive-pressure valve 148 which is in fluid communication with conduit 115 and further the conduit is in fluid communication with dressing 114. Therefore, the valves are in fluid communication with the wound dressing.) 
Mercer provides the treatment system comprises the conduit which is configured for connection to the wound dressing to place one of the reduced pressure valve or positive pressure valve in fluid communication with the wound dressing in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the conduit  is configured for connection to a wound dressing to place the one of the inlet valve or the outlet valve in fluid communication with the wound dressing for the purpose of providing reduced pressure to the wound site to promote healing.
Regarding Claim 22, Singh, as modified by Mercer, discloses the pressure gradient wound therapy system of Claim 21.
Singh does not disclose further comprising the wound dressing; wherein the second end of the conduit is connected to the wound dressing such that the one of the inlet valve or the outlet valve is in fluid communication with the wound dressing.
Mercer teaches further comprising the wound dressing (figure 1, wound dressing 114);
Wherein the second end of the conduit (referring figure 1, portion of conduit 115 where coupled to dressing 114) is connected to the wound dressing such that the one of the inlet valve or the outlet valve is in fluid communication with the wound dressing (referring figure 1, the valves 150 and 148 are in fluid communication with the dressing through the conduit).
Mercer provides the treatment system comprises dressing and the second end of the conduit is connected to the wound dressing such that valves 148 and 150 are configured to in fluid communication with the dressing in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the wound dressing and the conduit connected to the wound dressing such that the one of the inlet valve or the outlet valve is in fluid communication with the dressing providing reduced pressure to the wound site to promote healing 
Regarding Claim 24, Singh, as modified by Mercer, discloses the pressure gradient wound therapy system of Claim 21.
Singh further discloses the electromagnetic actuator (figure 3c, solenoid 356) is spaced apart from the diaphragm and has a fixed position relative to the housing (referring figure 3c, the solenoid 356 spaced apart from the diaphragm 338 and the solenoid is fixed relative to the diaphragm of housing)
Regarding Claim 25, Singh, as modified by Mercer, discloses the pressure gradient wound therapy system of Claim 21.
Singh further discloses the electromagnetic actuator comprises a support (figure 3c, magnetic core) and a coil wrapped about the support ([0104] “An electrically conductive wire is coiled around magnetic core 354” conductive wire)
Wherein the diaphragm has a resting position (position of diaphragm 338 when it is not deflected by the solenoid 356) is planar and extends in the longitudinal direction (referring figure 3c, the diaphragm 338 is planar and extends in the longitudinal direction relative to substrate 346).
Singh does not disclose the electromagnetic actuator extends in a longitudinal direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the magnetic core of Sigh that extends in a longitudinal direction since this would have been a simple rearrangement of part as set forth in MPEP 2144.04 VI.C. In this case, the arrangement of the claimed device would not perform differently from the prior art device since the magnetic core of Singh still capable of actuate the diaphragm even though it is not arranged in the longitudinal direction.  Furthermore, applicant has not shown unexpected results gleaming from having the support that extends in a longitudinal direction. 
Regarding Claim 26, Singh, as modified by Mercer, discloses the pressure gradient wound therapy system of Claim 21.
Singh further discloses the resting position is intermediate between the first position or the second position ([0111] “The vacuum created by upward movement of diaphragm 338 also forces the free end of check valve 350 into the sidewall of channel 344, thereby preventing backflow from channel 344. The reverse happens when the diaphragm moves downward and the fluid is propelled in one direction” the diaphragm is configured to move upward and downward when the solenoid induces either an upward or downward deflection depending upon the polarity of the applied voltage. Thus, when the voltage is not applied, the diaphragm does not undergo deflection and the diaphragm is in resting position intermediate between upward and downward).
Claims 9-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Mercer and in further view of Kirkpatrick (US 20120083759 A1)
Regarding Claim 9, Singh, as modified by Mercer, teaches the apparatus of claim 1.
Singh does not explicitly disclose the electromagnetic actuator is operable to induce a magnetic field in the first operational state, only.
Kirkpatrick teaches a fluid pump relatively pertinent to the problem posed by the applicant of actuating the diaphragm by inducing magnetic actuator teaches the electromagnetic actuator (figure 2, actuator) is operable to induce a magnetic field in the first operational state, only ([0032] figure 3a illustrates the actuator is in the operational state exerting the maximum magnetic field, and [0033] figure 3b illustrates an operational state exerting zero magnetic field representing the actuator is turned off, therefore the actuator works on/off manner).
Kirkpatrick provides the actuator works on/off manner in order to provide reciprocating movement by magnetic field while reduce the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Singh, as modified by Mercer, to incorporate the teachings of Kirkpatrick and provides the electromagnetic actuator is operable to induce a magnetic field in the first operational state, only, for the purpose of minimizing number of moving part and therefore prevent undesirable contamination.
Regarding Claim 10, Singh, as modified by Mercer and Kirkpatrick, teaches the device according to Claim 9.
Singh does not explicitly disclose wherein the electromagnetic actuator is configured to move the diaphragm in a first direction towards the first position under the influence of the magnetic field; and wherein the actuator is configured such that the diaphragm moves in a second direction towards the second position in the absence of the magnetic field.
Kirkpatrick teaches the electromagnetic actuator is configured to move the diaphragm in a first direction towards the first position under the influence of the magnetic field ([0032] “The membrane 206 is in the first position 304, for example, when the actuator 210 has exerted a maximum magnetic field flux density, attracting the magneto-sensitive element 208 towards the actuator 210, in the direction of the arrow 226”); and wherein the actuator is configured such that the diaphragm moves in a second direction towards the second position in the absence of the magnetic field ([0033] “configuration 310 depicts the position of the membrane 206 when the actuator 210 is not applying any magnetic force to the magneto-sensitive element 208.”)
Kirkpatrick provides the actuator is configured to move the diaphragm toward the actuator when it’s on and move the diaphragm away from the actuator when its off in order to provide reciprocating movement by magnetic field while reduce the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh, as modified by Mercer, to incorporate the teachings of Kirkpatrick and provides the electromagnetic actuator moves the diaphragm toward to the first position when it’s on, and toward the second position when its off in order to minimize number of moving part and therefore prevent undesirable contamination.
Regarding Claim 11, Singh, as modified by Mercer and Kirkpatrick, teaches the device according to Claim 10.
Singh does not explicitly disclose wherein movement of the diaphragm in the second direction is provided by a biasing force provided by or applied to the diaphragm.
Kirkpatrick teaches the movement of the diaphragm in the second direction is provided by a biasing force provided by or applied to the diaphragm ([0035] “the magneto-sensitive element 208 and the membrane 206 begin to pull back in the direction opposite to the arrow 226. The pullback is caused, for example, by resiliency of the material of the membrane 206.”)
Kirkpatrick provides the resilient membrane providing pullback movement in order to provide reciprocating movement by magnetic field and the biasing force from the membrane while reducing the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh, as modified by Mercer, to incorporate the teachings of Kirkpatrick and provides the diaphragm providing biasing force for moving the diaphragm to second direction in order to minimize number of moving part and therefore prevent undesirable contamination.
Regarding Claim 12, Singh, as modified by Mercer, teaches the device according to Claim 1.
Singh does not explicitly disclose wherein the apparatus is configured such that a biasing force is provided which acts to bias the diaphragm to a resting position, wherein the resting position corresponds to the first position, the second position or an intermediary position between the first and second positions.
Kirkpatrick teaches wherein the apparatus is configured such that a biasing force is provided which acts to bias the diaphragm to a resting position (the position illustrated in figure 3b and 3c pullback from position illustrated in figure 3a [0035] “The pullback is caused, for example, by resiliency of the material of the membrane 206”), wherein the resting position corresponds to the first position (The diaphragm in resting position is repelling from the actuator 210 as shown in figure 2 and 3a-b), the second position or an intermediary position between the first and second positions.
Kirkpatrick provides the resilient membrane providing pullback movement in order to provide reciprocating movement by magnetic field and biasing force from the membrane while reduce the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti, as modified by Singh, to incorporate the teachings of Kirkpatrick and provides the diaphragm providing biasing force for moving the diaphragm to resting position in order to minimize number of moving part and therefore prevent undesirable contamination.
Regarding Claim 27, Singh, as modified by Mercer, discloses the pressure gradient wound therapy system of Claim 21.
Singh does not disclose the resting position is one of the first position or the second position
Kirkpatrick teaches the resting position (the position illustrated in figure 3b and 3c pullback from position illustrated in figure 3a [0035] “The pullback is caused, for example, by resiliency of the material of the membrane 206”) is one of the first position or the second position (The diaphragm in resting position is repelling from the actuator 210 as shown in figure 2 and 3a-b)
Kirkpatrick provides the resting position is one of the first position or the second position in order to provide reciprocating movement by magnetic field and biasing force from the membrane while reduce the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti, as modified by Singh, to incorporate the teachings of Kirkpatrick and provides the resting position is one of the first position or the second position for the purpose of minimize number of moving part and therefore prevent undesirable contamination.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Mercer and in further view of Lockwood et al (US 20050004534 A1, hereinafter ‘Lockwood’).
Regarding Claim 23, Singh, as modified by Mercer, teaches the device according to Claim 22.
Singh does not disclose wherein the pressure gradient wound therapy system has a first configuration in which the first end of the conduit is connected with the inlet valve such that the pump assembly is operable to provide a negative pressure to the wound dressing; and 
wherein the pressure gradient wound therapy system has a second configuration in which the first end of the conduit is connected with the outlet valve such that the pump assembly is operable to provide a positive pressure to the wound dressing.
Mercer discloses the pressure gradient wound therapy system has a configuration (configuration as shown in figure 1, the dressing being connected to the pump 156 through conduit 115) in which the first end of the conduit (referring figure 1, portion of conduit 115 where coupled to therapy device 104 as set forth in claim 21 above) is connected with the inlet valve (figure 1, reduced-pressure valve 150) and the outlet valve (figure 1, positive pressure valve 148) such that the pump assembly is operable to provide a negative pressure to the wound dressing  the first end of the conduit ([0030] “Reduced pressure from the reduced-pressure source 136 may be communicated to the reduced-pressure lumen 112 through the pump inlet 158” the conduit 115 forms multi-lumen, and one of multi lumen 112 provide a negative pressure from reduced-pressure valve 150 to dressing 114) and to provide a positive pressure to the wound dressing ([0030] “Positive pressure from the positive-pressure source 140 may be communicated to the fluid supply lumen 110 through the pump outlet 160 and the positive-pressure valve 148.”, the conduit 115 forms multi-lumen, and one of multi lumen 110 provide a positive pressure from positive-pressure valve 148 to dressing 114).
Mercer provides the treatment system comprises the first end of the conduit is connected with the positive pressure valve and the reduced-pressure valve such that the pump assembly is operable to provide both negative pressure to the wound dressing and a positive pressure to the wound dressing  in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management, and further providing fluid to a tissue site may assist with preventing infection, enhancing healing, and other therapeutic benefits ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the first end of the conduit is connected with the inlet valve and the outlet valve such that the pump assembly is operable to provide a negative pressure and positive pressure to the wound dressing for the purpose of enhancing healing.
Singh, as modified by Mercer, is still silent as to the first and second configuration.
In the same field of endeavor Lockwood teaches the pressure gradient wound therapy system (figure 1, wound care bandage system 10) has a first configuration ([0065] “The system 10 further includes a stopcock or switch valve 50 coupled to vent 19. Switch valve 50 allows a caregiver to selectively provide communication between the wound and either vacuum source 16 or irrigation source 18”, the first configuration when the switch valve 50 is selected to provide communication between the wound and vacuum source 16) 
Wherein the pressure gradient wound therapy system has a second configuration ([0065] “The system 10 further includes a stopcock or switch valve 50 coupled to vent 19. Switch valve 50 allows a caregiver to selectively provide communication between the wound and either vacuum source 16 or irrigation source 18”, the second configuration when the switch valve 50 is set to provide communication between the wound and irrigation source 18) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pressure gradient wound therapy system of Singh, as modified by Mercer, with the valve device that provides first and second configuration of Lockwood in order to provide a user with a selectable system in regards to positive or negative pressure delivery.
Regarding Claim 28, Singh, as modified by Mercer, teaches the device according to Claim 21.
Singh does not disclose wherein the pressure gradient wound therapy system has a first configuration in which the first end of the conduit is connected with the inlet valve, and a second configuration in which the first end of the conduit is connected with the outlet valve.
Mercer teaches the pressure gradient wound therapy system has a configuration (configuration as shown in figure 1) which the first end of the conduit (portion of conduit 115 where connected to therapy unit is connected with the inlet valve and outlet valves (referring figure 1, portion of conduit 115 where coupled with the inlet valve (figure 1, positive pressure valve 148) and outlet valve (figure 1, reduced pressure valve 150)
Mercer provides the treatment system comprises the first end of the conduit is connected with the positive pressure valve and the reduced-pressure valve in order to apply reduced pressure to the wound site to encourage granulation at a tissue site, draining fluids at a tissue site, closing a wound, reducing edema, promoting perfusion, and fluid management, and further providing fluid to a tissue site may assist with preventing infection, enhancing healing, and other therapeutic benefits ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mercer and provides the first end of the conduit is connected with the inlet valve and the outlet valve for the purpose of enhancing healing.
Singh, as modified by Mercer, is still silent as to the system has a first configuration and a second configuration.
Lockwood teaches the pressure gradient wound therapy system (figure 1, wound care bandage system 10) has a first configuration ([0065] “The system 10 further includes a stopcock or switch valve 50 coupled to vent 19. Switch valve 50 allows a caregiver to selectively provide communication between the wound and either vacuum source 16 or irrigation source 18”, the first configuration when the switch valve 50 is selected to provide communication between the wound and vacuum source 16) and a second configuration ([0065] “The system 10 further includes a stopcock or switch valve 50 coupled to vent 19. Switch valve 50 allows a caregiver to selectively provide communication between the wound and either vacuum source 16 or irrigation source 18”, the second configuration where the switch valve 50 is set to provide communication between the wound and irrigation source 18) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pressure gradient wound therapy system of Singh, as modified by Mercer, with the valve device that provides first and second configuration of Lockwood in order to provide a user with a selectable system in regards to positive or negative pressure delivery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
May (US 4058123 A) teaches combined irrigator and evacuator comprises inlet valve and outlet valve that provide negative pressure and positive pressure respectively.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./              Examiner, Art Unit 3781                                                                                                                                                                                          
/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781